Citation Nr: 1207109	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between March 12 and March 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to March 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from numerous April 2009 decisions by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida. 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran is service-connected for psychophysiological cardiovascular disorder with history of paroxysmal atrial fibrillation.

2.  The Veteran was admitted to Morton Plant Hospital on March 12, 2009 and underwent various heart surgeries on March 16, 1009.  

3.  The evidence shows that his surgery and the care he received prior to and after that surgery were rendered in a medical emergency.

4.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from March 12 to March 21, 2009 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for medical expenses he incurred in March 2009.  For the reasons that follow, the Board finds such payment warranted.  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment.  

Here, the Veteran has long been service-connected for a psychophysiological cardiovascular disorder with history of paroxysmal atrial fibrillation.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under § 1725 (which governs payment where a Veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for an adjudicated service-connected disability, the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and when seeking treatment at a VA or federal facility was not feasibly available.  

The following facts are not in dispute.  The Veteran sought treatment at Mease Countryside hospital on March 5, 2009 for increasing shortness of breath and palpitations.  He was found to be in atrial fibrillation with rapid ventricular response.  He was transferred to Morton Plant Hospital on March 12, 2009, and underwent a mitral valve repair and a coronary artery bypass graft (among other procedures) on March 16, 2009.  

In reviewing the evidence, the Board finds the first two criteria of the framework met.  The Veteran was seeking treatment for a heart condition, and as mentioned above, he has been service-connected for such a condition since March 1972.  Further, the Veteran initially sought treatment for a condition for which a reasonable person could have expected that delay in seeking attention could have been hazardous to life or health.  

Heretofore, the Veteran's claim has been denied because the RO found that he does not meet the last criterion; namely, the RO has determined that the Veteran could have undergone his surgery at VA facilities in either Tampa or Miami.  

A review of the Veteran's claims folder reveals, however, that it was not in fact feasible for the Veteran to obtain this treatment.  In conjunction with his Travel Board hearing, the Veteran submitted notes from his doctors from March 13, 2009.  These notes show that his doctors attempted to contact VA to arrange for treatment, but that their requests were rebuffed; indeed, when speaking about the issue, their VA contact hung up on them.  It is thus clear to the Board that the Veteran and his private treatment providers attempted to comply with VA procedures but were thwarted in doing so.  The Veteran also testified that he spoke with VA treatment providers regarding his seeking care from the VA, but was given contradictory information.  

Even if VA would have accepted the Veteran, treatment at such a facility would still not be feasible.  In a March 2009 letter, Stephen Turker, MD, wrote that during the Veteran's hospitalization, "it was extremely difficult to control his ventricular response and he was documented to have severe mitral regurgitation."  Dr. Turker noted that the Veteran was transported urgently to Morton Plant hospital for surgery, and that prior to that surgery, any further travel would not have been advised because of the inability to control the Veteran's heart rate.  The Veteran and his wife also testified as to the ongoing nature of his emergent care, noting that his doctors mentioned their inability to get his heartbeat under control.  

In summary, the Board finds that the Veteran sought emergent treatment for a service-connected condition, and that is was not feasible for him to receive this care at a VA or federal facility.  Accordingly, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses from March 12 to March 21, 2009 have been met.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, as the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between March 12 and March 21, 2009 is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


